IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                        )
                                          )
      v.                                  )      ID No. 2010014313
                                          )
BRENTON C. SCULLEY,                       )
                                          )
                     Defendant.           )
                                          )

                         Date Submitted: September 12, 2022
                          Date Decided: October 17, 2022

                                        ORDER

      Upon consideration of Defendant’s Motion for Sentence Modification

(“Motion”),1 Superior Court Criminal Rule 35, statutory and decisional law, and the

record, IT APPEARS THAT:

      (1)     Defendant pled guilty to Disregarding Police Signal, Drug Dealing, and

Endangering the Welfare of a Child on June 14, 20222 and was sentenced as follows,

effective May 24, 2022: for Disregarding Police Signal, 5 years at Level V,

suspended for 18 months at Level III; for Drug Dealing, 15 years at Level III,

suspended for 18 months at Level III; and for Endangering the Welfare of a Child,

1 year at Level V, suspended for 1 year at Level III.3 Probation for all offenses was



1
  D.I. 37.
2
  D.I. 27. The Court notes that the guilty plea addressed two separate case numbers (ID No.
2010014313 and ID No. 2104001248); the case number significant to this Motion is ID No.
2010014313.
3
  D.I. 28.
to run concurrently.4

       (2)    Defendant was found in violation of probation (“VOP”) on August 2,

20225 and was sentenced as follows: for Disregarding Police Signal VOP, 5 years

at Level V, suspended for 1 year at Level III; for Drug Dealing VOP, 15 years at

Level V with credit for 6 days previously served, suspended for 6 months at Level

IV followed by 1 year at Level III; and for Endangering the Welfare of a Child VOP,

1 year at Level V, suspended for 1 year at Level III.6 Probation for all offenses was

to run concurrently.7 The relevant portion of the VOP Sentencing Order discussed

in Defendant’s Motion concerns the 6 months of Level IV time for the Drug Dealing

VOP.

       (3)    Defendant filed the instant Motion on September 12, 2022.8                 He

requests that he be flowed down from Level IV to Level III immediately upon

completion of the “Road to Recovery” (“R2R”) program instead of serving 6 months

at Level IV for the Drug Dealing VOP.9

       (4)    In support of his request for sentence modification, Defendant states he

is participating in a substance abuse treatment program through R2R, has family


4
  Id.
5
  D.I. 31.
6
  D.I. 36. The Court notes that D.I. 36 refers to the corrected VOP Sentencing Order, not the
previous Sentencing Order (which is D.I. 35).
7
  Id.
8
  D.I. 37.
9
  D.I. 37 at 2.
                                             2
support, and upon completion of R2R will seek assistance with housing and

employment through the ReEntry program.10

       (5)     Superior Court Criminal Rule 35 governs motions for modification of

sentence.11 The purpose of Rule 35(b) is to “provide a reasonable period for the

Court to consider alteration of its sentencing judgments.”12 Under Rule 35(b), the

Court may “reduce the . . . term or conditions of partial confinement or probation, at

any time.”13 “The burden is upon the movant to establish cause to modify a lawfully

imposed sentence.”14 “Although the Rule does not set forth specific criteria which

must be met before the Court may grant a Rule 35(b) motion, common sense dictates

that the Court may modify a sentence if present circumstances indicate that the

previously imposed sentence is no longer appropriate.”15

       (6)     The Court commends Defendant for his rehabilitation goals and efforts,

but finds Defendant’s sentence remains appropriate for all the reasons stated at the

time of sentencing. Given Defendant’s prior violations of probation, criminal

history, and substance abuse history,16 the Court exercised its discretion in




10
   D.I. 37 at 2.
11
   Super. Ct. Crim. R. 35.
12
   State v. Remedio, 108 A.3d 326, 331 (Del. Super. 2014).
13
   Super. Ct. Crim. R. 35(b).
14
   State v. Joseph, 2018 WL 1895697, at *1 (Del. Super. Apr. 11, 2018).
15
   State v. Bailey, 2017 WL 8787504, at *1 (Del. Super. Oct. 3, 2017).
16
   At the VOP hearing, the Court noted that Defendant “has a serious drug addiction.” (D.I. 31).
                                                3
determining that 6 months at Level IV was an appropriate sentence.17 No additional

information has been provided to the Court that would warrant a reduction or

modification of this sentence.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Sentence Modification is DENIED.



                                                /s/ Jan R. Jurden
                                          Jan R. Jurden, President Judge

Original to Prothonotary

cc:    Kristina G. Bensley, DAG
       Brenton C. Sculley (SBI# 00525738)




17
  See Wilkerson v. State, 173 A.3d 1061, 2017 WL 5450747, at *1 (Del. Nov. 13, 2017) (TABLE)
(explaining sentence modifications are reviewed for abuse of discretion).
                                             4